DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-5 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjone (U.S. 10,023,252 B1) in view of Ingram, III (U.S. 2018/0142192 A1), Plinke et al. (U.S. 11,006,586 B2), Bensin (U.S. 2,777,253 A) and the Concord Consortium (Concord) as references for Reliance on Common Knowledge in the Art (MPEP § 2144.03).
With regard to claim 1, Bjone discloses an assembly capable of being used for maturing distilled spirts, comprising: a shipping container (102, Fig. 2) having two side walls (108 and 110, Fig. 2), a floor (114, Fig. 3), a roof (112, Fig. 3), a closed end (104, Fig. 4), and an open end (106, Fig. 2) defining an internal cavity (126, Fig. 3).
Bjone does not disclose a racking system positioned within the internal cavity of the shipping container, the racking system including a racking column attached to a pair of racking rails for supporting one or more barrels inside the shipping container or wherein an external surface of each of the two side walls has a light reflective value of less than about 10 and an external surface of the roof has a light reflective value of about 75 or more to induce a convective air flow around the racking system.

Plinke teaches a greenhouse that is painted with a light reflective value of 75 (C3:L61-65).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the paint used on the greenhouse as taught by Plinke to modify the external surface of the roof of Bjone in order to allow the roof to stay cool in comparison to the side walls.
Bensin teaches a greenhouse with a wall (55, Fig. 12) that is painted black to absorb heat inferring that the light reflective value is less than 10.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching or the black paint used on the greenhouse as taught by Bensin to modify the side walls of Bjone so that heated stones or rocks (side wall of storage container) will heat the air above them and therefore a convention current will to keep the kegs warm when the surrounding temperature drops at night (C6:L22-26).
It is common knowledge that hot air rises, because it is less dense than cold air and since the side walls are hotter than the rood convection is the trailer will occur naturally (Concord, page 1).
With regard to claim 3, Bjone-Ingram-Plinke-Bensin as applied in claim 1 above discloses the claimed invention.

With regard to claim 4, Bjone-Ingram-Plinke-Bensin as applied in claim 1 above discloses the claimed invention.
Further, Bensin teaches wherein the external surface of each of the two side walls has a light reflective value of 5 (since the painted wall of Bensin is painted black to absorb heat then the light reflective value of less than 5, there is no real explanation of why the light reflective value has to exactly 5, so the Examiner thinks it is to have better convective flow, if this is the case the light reflective value of less than 5 will increase the convective flow even more).
With regard to claim 5, Bjone-Ingram-Plinke-Bensin as applied in claim 1 above discloses the claimed invention.
Further, Plinke teaches wherein the external surface of the roof has a light reflective value of 88 (C3:L63; this is also an apparent attempt at increasing the convective flow in the container).
With regard to claim 9, Bjone-Ingram-Plinke-Bensin as applied in claim 1 above discloses the claimed invention wherein the shipping container further includes a door attached to each side wall of the shipping container at the open end (106, Fig. 2), each door capable of sealably closing the open end of shipping container.
With regard to claim 10, Bjone-Ingram-Plinke-Bensin as applied in claim 1 above discloses the claimed invention.

With regard to claim 11, Bjone-Ingram-Plinke-Bensin as applied in claim 1 above discloses the claimed invention.
Further, Ingram teaches wherein the racking system is secured to the floor and the roof of the shipping container (¶ 36).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the racking system secured to the floor and roof as taught by Ingram to modify the invention of Bjone-Ingram-Plinke-Bensin in order to prevent the racks from tipping over (¶ 36).
With regard to claim 12, Bjone-Ingram-Plinke-Bensin as applied in claim 1 above discloses the claimed invention.
Further, Ingram teaches wherein the racking column and the pair of racking rails are comprised of wood (¶ 41).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the wooden racks as taught by Ingram to modify the invention of Bjone-Ingram-Plinke-Bensin in order to provide a material that provides the necessary load bearing strength to account for the mass of the filled barrels (¶ 41).
With regard to claim 13, Bjone-Ingram-Plinke-Bensin as applied in claim 1 above discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the racking rails as taught by Ingram to modify the invention of Bjone-Ingram-Plinke-Bensin in order to firmly seat barrels in place and also allow for free flow of air about most or all of the surface of the barrels.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjone in view of Ingram, Plinke and Bensin as applied in claim 1 above in further view of Angelone (U.S. 4,955,494 B2).
With regard to claim 6, Bjone-Ingram-Plinke-Bensin as applied in claim 1 above discloses the claimed invention.
Bjone-Ingram-Plinke-Bensin does not disclose wherein the shipping container includes one or more louvers for adjusting the air flow into the shipping container.
Angelone teaches a container (10, Fig. 2) that includes one or more louvers (68, Fig. 1) capable of adjusting the air flow into the container.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the louvers as taught by Angelone to modify the invention of Bjone-Ingram-Plinke-Bensin in order to allow fresh air to replace air evacuated by turbines (C3:L4-5).

Bjone-Ingram-Plinke-Bensin-Angelone does not disclose expressly wherein the one or more louvers are positioned in the closed end of the shipping container. A POSITA would realize that a mere rearrangement of parts would allow a louver to be moved to the closed end of the shipping container (see MPEP § 2144(VI)(C)).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the louver on the closed end of the shipping container as taught by Angelone to modify the invention of Bjone-Ingram-Plinke-Bensin-Angelone in order to help better induce convective air flow.
With regard to claim 8, Bjone-Ingram-Plinke-Bensin-Angelone as applied in claim 6 above discloses the claimed invention.
Bjone-Ingram-Plinke-Bensin-Angelone does not disclose expressly wherein the one or more louvers wherein the one or more louvers comprises three louvers. A POSITA would realize that a mere duplication of parts would allow there to be three or more louvers (see MPEP § 2144(VI)(B)).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the three louvers as taught by Angelone to modify the invention of Bjone-Ingram-Plinke-Bensin-Angelone because the more louvers the better the air flow.

Response to Arguments
In response to the Applicant's argument that Ingram does not teach a proper shipping container. The Examiner agrees.  Therefore, the Examiner has replaced Ingram with Bjone which teaches a proper container.
The Examiner has changed the obvious rejection of Plinke such that it would be obvious to use the paint as taught by Plinke to modify the roof of Bjone in order to keep the roof cooler than the side walls.
The Examiner has changed the rejection using Bensin to using the paint as taught by Bensin on the side walls. The Examiner sees no problem with the rational "so that heated stones or rocks (side wall of storage container) will heat the air above them and therefore a convention current will to keep the kegs warm when the surrounding temperature drops at night."  This is the object of the invention to show convectional heat flow.
In response to the Applicant's argument, “Again though, none of the cited references even remotely contemplate painting different external surfaces of a shipping container different colors as the Examiner alleged” the Examiner draws the Applicant's attention to Plinke C3:L58 and Bensin C4:L53-54. “In contrast to the claimed invention that requires external surfaces of the side walls having different light reflective values than the roof”. According to the present specification the external surfaces of the side walls having different light reflective values than the roof is achieved by painting (¶ 31).
In response to the Applicant's representative contention that the last Office correspondence should not have been a final is incorrect. The claim language of the 06 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735             

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735